Citation Nr: 0705203	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-00 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  


REPRESENTATION

Appellant represented by:	Thomas W. Parliman, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1964 to 
April 1965, and from March 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Sioux Falls, South Dakota.  

By a May 2004 decision, the Board denied the veteran's claim 
on appeal.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
January 2006 memorandum decision, the Court vacated the 
Board's decision and remanded the claim for readjudication.  

The Board member who signed the May 2004 decision had 
previously held a hearing with the veteran.  That member of 
the Board is no longer employed at the Board.  As a result, 
the veteran was given another opportunity to appear at a 
hearing.  The veteran responded in May 2006 that he did not 
desire another hearing.  

(By a separate action, the Board has vacated an October 3, 
2006, decision.  The remand set forth below replaces the 
October 2006 decision.)


REMAND

As noted above, the Board denied the veteran's claim on 
appeal in May 2004.  In January 2006, the Court vacated the 
Board's May 2004 decision and remanded the claim for 
readjudication.  In a June 7, 2006, letter, the Board 
notified the veteran's attorney that he had 90 days in which 
to submit additional argument or evidence in support of the 
veteran's claim.  On September 6, 2006, the Board received 
additional argument and evidence from the veteran's attorney.  

In this case, the veteran's attorney has requested that the 
newly submitted argument and evidence be considered by the RO 
in the first instance.  As the evidence is not duplicative of 
medical evidence previously considered by the RO, a remand is 
necessary in this instance.  See 38 C.F.R. §§ 19.31(b)(1), 
20.1304(c) (2006).  

Additionally, the Board notes that in September 2000, the RO 
sent a letter to the VA Medical Center (VAMC) in Madison, 
Wisconsin, requesting that the facility provide all medical 
records associated with the veteran's cardio catheterization 
procedure and subsequent treatment for a cardioembolic 
stroke.  It was requested that medical records include 
handwritten nurses notes, signed consent forms, surgical 
reports, as well as discharge summaries.  In response, the 
Madison VAMC sent the RO a large number of computer-generated 
medical records (to include progress notes) associated with 
the veteran's care at that facility.

In this case, the Board is aware that the additional medical 
evidence submitted by the veteran's attorney includes medical 
records from the Madison VAMC that were not previously 
associated with the claims file.  Thus, it appears to the 
Board that there may still remain relevant medical records 
from the Madison VAMC that have not been obtained.  At the 
very least, the Board believes that a second request should 
be made to the Madison VAMC for medical records associated 
with the veteran's cardio catheterization procedure at that 
facility and subsequent treatment for cardioembolic stroke.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2006).  See also Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO should attempt to obtain any 
medical records not previously received from the Madison VAMC 
associated with the veteran's treatment at that facility and 
associate them with the claims file.  

Additionally, the Board notes that one of the arguments 
presented by the veteran's attorney concerns the veteran's 
post-catheterization care by VA.  In this regard, the 
attorney has argued that the veteran exhibited signs and 
symptoms of a stroke minutes after his cardio catheterization 
procedure was completed.  The attorney furthers implies that 
immediate and proper treatment of the veteran by VA at the 
time that the signs or symptoms of a cardioembolic stroke 
first became manifest would have prevented the veteran's 
subsequent residual left hemiplegia.

Evidence submitted to the Board in September 2006 and not 
previously considered by the RO includes a Critical Care Unit 
(CCU) Flowsheet as well as a cardiovascular lab treatment 
plan.  A review of this evidence reflects that the veteran, 
per the cardiovascular lab treatment plan, was discharged to 
the CCU at 12:20 p.m. following his catheterization 
procedure.  The CCU Flowsheet reflects that at 12:30 p.m. the 
veteran exhibited "poor short term memory" and "garbled 
speech."  The CCU Flowsheet further documents that at 1:30 
p.m. the veteran was noted as having left-sided weakness and 
he was unable to lift his left leg off his bed.  

In a report of August 2000 VA cardiac catheterization report 
(evidence previously considered by the RO), a physician notes 
that, "The procedure was uneventful at this point and the 
patient was stable.  The preliminary findings of the 
catheterization was [sic] discussed with the patient and he 
comprehended appropriately.  He was transferred to his room 
in stable condition."  An addendum to the report notes that 
approximately one hour after the veteran returned to his room 
from the cardiovascular laboratory, he was identified as 
having signs and symptoms of a cerebrovascular accident.  

Otherwise, in the report of December 2001 VA medical opinion, 
the examiner (a cardiologist) opined as follows, 

I would also note that standard operating 
procedure in cardiac [catheterization] labs 
nationwide includes Nursing doing post 
catherization [sic] neurologic exams, and 
absolutely in none of the data was there any 
evidence that this neurologic event was 
noticeable (or began) in the cardiac 
[catheterization] lab.  In fact, there is 
evidence that these symptoms and signs noted by 
the nursing staff began after he had returned to 
his clinical floor over [one] hour later.  

Here, it would appear to the Board that the VA examiner has 
only reviewed the veteran's claims file and the medical 
evidence contained therein.  He has not otherwise reviewed 
the additional Madison VAMC records submitted by the 
veteran's attorney.  In this case, the Board is not at 
liberty to assess the meaning of the reported symptoms of 
"poor short term memory" and "garbled speech" in relation 
to the veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions).  

Therefore, the Board finds that the claims file should be 
returned to the examiner who provided the December 2001 
medical opinion for a supplemental opinion regarding the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardioembolic stroke.  
In this regard, the examiner should identify whether those 
CCU Flowsheet findings at 12:30 p.m. of "poor short term 
memory" and "garbled speech" were signs or symptoms of the 
veteran's cardioembolic stroke.  If so, the examiner should 
opine as to whether VA's failure to timely diagnose and 
properly treat the initial signs or symptoms of the 
cardioembolic stroke was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, and was the proximate cause of the veteran's 
residual left hemiplegia.  See 38 U.S.C.A. § 5103A(d) (West 
2002); see also 38 C.F.R. § 3.361(d); and (i) (2006).  

If further consultation with a specialist is necessary, such 
should be undertaken and such findings included in the 
examiner's final report.  The RO should arrange for the 
veteran to undergo examination only if the December 2001 VA 
examiner is unavailable and/or such examination is needed to 
answer the questions posed above.  If further examination is 
required, the veteran is placed on notice that failure to 
report to the scheduled examination, without good cause, 
could result in a denial of his claim.  See 38 C.F.R. § 
3.655(b) (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should obtain from the Madison 
VAMC any additional medical records (to 
include handwritten nurses notes, signed 
consent forms, surgical reports, or 
discharge summaries) associated with the 
veteran's cardiac catheterization and 
subsequent treatment for a cardioembolic 
stroke in August 2000.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2006) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  Following the development above, the 
RO should forward the veteran's claims 
file to the VA examiner who provided the 
medical opinion in December 2001.  That 
physician should again review the 
veteran's claims file (with particular 
attention given to a Madison VAMC CCU 
Flowsheet as well as a Madison VAMC 
cardiovascular lab treatment plan, in 
addition to the evidence added to the 
claims file since the December 2001 
opinion) and provide a supplemental 
opinion.  In that supplemental opinion 
the examiner should opine as to whether 
the CCU Flowsheet findings at 12:30 p.m. 
of "poor short term memory" and 
"garbled speech" were signs or symptoms 
of the veteran's cardioembolic stroke, or 
whether there were other indications that 
the veteran may have been experiencing a 
cerebral vascular event.  (If 
consultation with a specialist is 
necessary, such should be undertaken and 
such findings included in the examiner's 
final report.)  

If the veteran's "poor short term 
memory" and "garbled speech" or other 
apparent indicators are found to be signs 
or symptoms of a cardioembolic stroke, 
the examiner should further opine as to 
whether VA's failure to timely diagnose 
and properly treat the initial signs or 
symptoms of the cardioembolic stroke was 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault by VA, and was 
the proximate cause of the veteran's 
residual left hemiplegia.  The examiner 
should provide reasons and an explanation 
for all opinions.

The RO should arrange for the veteran to 
undergo examination only if the December 
2001 VA examiner is unavailable and/or 
such examination is needed to answer the 
questions posed above.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent evidence (to 
include that submitted to the Board in 
September 2006) and legal authority.  If 
the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

